PER CURIAM.
Both appellant and appellee have requested rehearing. We deny both.
Inasmuch as appellant Larry Mooty has requested clarification of our decree, we state the following.
The reversal of the trial judge’s opinion applies only to the third party demand made by Mooty against Byrne, Rice *634and Turner, Inc., as set out in the judgment rendered on February 26 and signed on March 8, 1982. The appellant specifically appealed this judgment and did not appeal the judgment of February 26 signed on March 23,1982 dismissing the reconventional demand between these same parties. In any event, to avoid further confusion, we note that generally a reconventional demand is brought against a plaintiff only, C.C.P. article 1061, and parties other than those to the principal action can only be joined as defendants in reconvention when they are indispensable parties, C.C.P. article 1064. There is no showing that appellee is an indispensable party at this stage of the proceedings and we would not disturb the trial judge’s ruling on this appeal.
Both applications for rehearing denied.